Treating defendant’s papers as seeking leave to appeal from the Appellate Division order entered April 24, 1989, motion for leave to appeal dismissed for failure to demonstrate timeliness as required by section 500.11 (d) (2) (iii) of the Rules of the Court of Appeals (22 NYCRR 500.11 [d] [2] [iii]); treating defendant’s papers as seeking leave to appeal from the Appellate Division order entered September 13, 1989, motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.